UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7777



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BARRY LEWIS MATTHEWS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-1007-7)


Submitted:   February 8, 2001          Decided:     February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Lewis Matthews, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry Lewis Matthews seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion challenging the

district court’s prior denial of his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 2000).    We have reviewed the record and the

district court’s opinion and find no reversible error in its deter-

mination that Matthews’ motion for reconsideration was untimely

under Rule 60(b).   Accordingly, we affirm on the reasoning of the

district court. United States v. Matthews, No. CA-96-1007-07 (W.D.

Va. Nov. 21, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2